DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention:
a) claim 4 states, “wherein said reagents are in dry form. [italicizing by the Examiner]“  However, claim 1, from which it depends states, “. . . . said one or more reagents comprise GDH and ferricyanide in 1X PBS buffer. “   PBS is solution.   Thus, claim 4 is inconsistent with claim 1. 


b) claim 5 recites “wherein said one or more reagents further comprise glucose dehydrogenase flavine-adenine dinucleotide (GDH-FAD)…”  Does Applicant mean that the GDH-FAD of claim 5 is in addition to the GDH of claim 1 or that the GDH of claim 1 is GDh-FAD?


c) claim 16 states, “wherein said reagents are in dry form. [italicizing by the Examiner]“  However, claim 15, from which it depends states, “. . . . said one or more reagents comprises GDH and ferricyanide in 1X PBS buffer. “   PBS is understood to stand for phosphate buffer solution.   Thus, claim 16 is inconsistent with claim 15. 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,724,066 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of claim 4 of U.S. Patent No. 10,724,066 B2 is a method for monitoring a glucose level in saliva that requires using a sensor as required by claim 1 of the instant application.  As for the claim 1 limitation of “a detection device operably coupled with said sensor to detect said glucose based on measurement of an electrical parameter when electricity is applied to said electrodes…”, this limitation is implied by the following in claim 4 (through claim 3, from which claim 4 depends) of U.S. Patent No. 
10,724,066 B2, 

    PNG
    media_image1.png
    318
    479
    media_image1.png
    Greyscale




Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 together of U.S. Patent No. 10,724,066 B2.  Claim 1, from which claim 4 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,724,066 B2 meets the additional limitation of claim 4 of the instant application.  Note that it would have been obvious to one of ordinary skill in the art to consider combining together features from dependent claims a in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.  


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 2 together of U.S. Patent No. 10,724,066 B2 in view of Bishop et al., “A Disposable Tear Glucose Biosensor – Pat 1: Design and Concept Testing” Journal of Diabetes Science and Technology volume 4, issue 2, March 2010 (“Bishop”).  Claim 1, from which claim 5 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,724,066 B2 renders obvious the additional limitation of claim 5 of the instant application. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the GDH of claim 4 of U.S. Patent No. 10,724,066 B2 be GDH-FAD as in claim 2 of U.S. Patent No. 10,724,066 B2 because the sensor used in the method claim 2, which is a method of detecting a glucose level using saliva as is the method of claim 4, and its method of use are otherwise very similar to the sensor and method of claim 4.  Thus, the substitution of GDH-FAD for GDH is just substitution of one known GDH (glucose dehydrogenase) for another with predictable results, more so as GDH-FAD was also previously used by others in electrochemical sensors for measuring glucose in a body fluid.  See, for example, Bishop the title and Chemicals, which is on page 302.     
	 



Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 2 together of U.S. Patent No. 10,724,066 B2 in view of Bishop.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of claim 4 of U.S. Patent No. 10,724,066 B2 is a . 
10,724,066 B2, 

    PNG
    media_image1.png
    318
    479
    media_image1.png
    Greyscale


	As for having the GDH in claim 4 of U.S. Patent No. 10,724,066 B2 be GDH-FAD, this is obvious over claim 2 of U.S. Patent No. 10,724,066 B2.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the GDH of claim 4 of U.S. Patent No. 10,724,066 B2 be GDH-FAD as in claim 2 of U.S. Patent No. 10,724,066 B2 because the sensor used in the method 
Chemicals, which is on page 302.     




Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, and 5 together of U.S. Patent No. 10,724,066 B2.  
Claim 15, from which claim 16 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,724,066 B2 meets the additional limitation of claim 16 of the instant application.  Note that it would have been obvious to one of ordinary skill in the art to consider combining together features from dependent claims a in a patent, especially when they depend from the same independent claim (claims 4 and 5 both depend from claim 3 of U.S. Patent No. 10,724,066 B2) as they then clearly modify the same base invention.  









Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop, Cha et al. US 2014/0262830 A1 (“Cha”), and Kumar et al., “Saliva: Can it be a Supportive Marker for Oxidative Stress among Rheumatoid Arthritis Patients?,” Journal of Dental Applications, vol. 2, issue 5, 2015, pp. 0210-0213 (“Kumar”).


Addressing claim 1, Bishop discloses a device configured to detect glucose in tears (see the title), comprising: 
a sensor (Figure 1) having a substrate (A) containing electrodes (note the electrode leads, unlabeled, shown in Figure 1, and see Electrochemical Detection on page 302) and one or more glucose-detection reagents on said electrodes (see Glucose Assay Development on page 302), wherein said one or more reagents comprises GDH and ferricyanide in 1X PBS buffer (see Figure 2C; Glucose Assay Development on page 302, noting therein ”GDH-FAD and potassium ferricyanide”; and Chemicals on page 302, noting therein “All solutions were prepared in phosphate-buffered saline (PBS) at pH 7.4 unless otherwise specified.”);
and 
a detection device operably coupled with said sensor to detect said glucose based on measurement of an electrical parameter when electricity is applied to said electrodes (see Electrochemical Detection on page 302.  The Examiner is construing the CHI 1230A potentiostat as the claimed detection device.).

Cha discloses a device configured to detect glucose in tears, comprising: 
a sensor having a substrate containing electrodes and one or more glucose-detection reagents on said electrodes.  See the title, Abstract, Figure 6, and paragraph [0017].  Cha further discloses providing in the sensor one or more layers of a sulfonated tetrafluoroethylene-based fluoropolymer-copolymer (Nafion), which implicitly may be over one or more electrodes as the layers are over the enzyme (reagent).  See paragraph [0032].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide sensor one or more layers of a sulfonated tetrafluoroethylene-based fluoropolymer-copolymer as taught by Cha in the sensor of Bishop because Cha teaches

    PNG
    media_image2.png
    438
    439
    media_image2.png
    Greyscale


It will be noted that both ascorbic acid and uric acid were also known to be present in sailiva:

    PNG
    media_image3.png
    95
    370
    media_image3.png
    Greyscale

See page Kumar 0210.






Addressing claim 4, for the additional limitation of this claim note the following in Bishop

    PNG
    media_image4.png
    324
    505
    media_image4.png
    Greyscale

See Bishop page 301.


Glucose Assay Development on page 302, noting therein ”GDH-FAD and potassium ferricyanide”.


Addressing claim 15, Bishop discloses a device configured to detect glucose in tears (see the title), comprising: 
a sensor (Figure 1) having a substrate (A) containing electrodes (note the electrode leads, unlabeled, shown in Figure 1, and see Electrochemical Detection on page 302) and one or more glucose-detection reagents on said electrodes (see Glucose Assay Development on page 302), wherein said one or more reagents comprises GDH and ferricyanide in 1X PBS buffer (see Figure 2C; Glucose Assay Development on page 302, noting therein ”GDH-FAD and potassium ferricyanide”; and Chemicals on page 302, noting therein “All solutions were prepared in phosphate-buffered saline (PBS) at pH 7.4 unless otherwise specified.”);
and 
a detection device operably coupled with said sensor to detect said glucose based on measurement of an electrical parameter when electricity is applied to said electrodes (see Electrochemical Detection on page 302.  The Examiner is construing the CHI 1230A potentiostat as the claimed detection device.).
Bishop, though, does not disclose further including in the sensor a sulfonated tetrafluoroethylene-based fluoropolymer-copolymer coating or mesoporous carbon coating on one or more of the electrodes.  

a sensor having a substrate containing electrodes and one or more glucose-detection reagents on said electrodes.  See the title, Abstract, Figure 6, and paragraph [0017].  Cha further discloses providing in the sensor one or more layers of a sulfonated tetrafluoroethylene-based fluoropolymer-copolymer (Nafion), which implicitly may be over one or more electrodes as the layers are over the enzyme (reagent).  See paragraph [0032].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide sensor one or more layers of a sulfonated tetrafluoroethylene-based fluoropolymer-copolymer as taught by Cha in the sensor of Bishop because Cha teaches

    PNG
    media_image2.png
    438
    439
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    95
    370
    media_image3.png
    Greyscale

See page Kumar 0210.
Bishop as modified by Cha and Kumar only discloses using the device to detect glucose in tears; Bishop is silent as to whether it could be used to detect glucose in saliva.  However, since the device of Bishop as modified by Cha and Kumar  is otherwise the same structurally and compositionally to that of claim 1 and both tears and saliva are aqueous body fluids, barring a contrary showing, such as unexpected results, the device of Bishop is presumed to be inherently capable of also being able to be used to detect glucose in saliva.    











    PNG
    media_image4.png
    324
    505
    media_image4.png
    Greyscale

See Bishop page 301.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	January 25, 2022